DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,5,7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 2,5, recitation of both “at least one” and “a combination thereof” is indefinite.
Regarding claim 7, it is unclear how the chamber controls the phase transition temperature of the heat transfer material by controlling the pressure control valve. 
Claim 8 recites the limitation "the chamber" multiple times.  There is insufficient antecedent basis for each recitation in the claim.
In claim 8, “using the transferred heat” is indefinite as to which transferred heat is referred to; that in the second step or that in the third step.
In claim 8, penultimate line, “the preset temperature range” is indefinite as it lacks proper antecedent basis in the claim.
In claim 9, “the preset temperature range” is indefinite as it lacks proper antecedent basis in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3565045 or KR 2018/0078522 (which is equivalent in Korean language and has earlier publication date).  All references below are to the         EP ‘045 as English equivalent.
Regarding claims 1 and 6, the reference shows an apparatus for extracting hydrogen from a reaction of CO and H2O (See Fig. 4 Para [0049]-[0050]). Catalyst layer 410 is considered here as the dehydrogenation catalyst which dehydrogenates water. Water has stored hydrogen. The reference shows a chamber 400 (See Fig. 1) with a reaction unit inside (See Fig. 4) as the exothermic CO shift reaction occurs in the reaction unit (See Para[0046]-[0049]). Further the reference teaches a heating unit 611 which is heated by exhaust gas. The exhaust gas also transfers heat to a heat exchange fluid in tubed 612 within the heating unit (See Para [0093]-[0096]). A second heat transfer fluid in tubes 655 is also heated (Para [0098]). The reference also teaches phase change of the heat exchange fluid, which is water, during heat transfer to and from this fluid (Para [0105]). The manner of operating the device does not differentiate the apparatus claims from the prior art (MPEP §2114).
Regarding claim 2, the article worked upon is not given patentable weight in apparatus claims (MPEP §2115). 
Regarding claim 3, the specific type of reaction does not limit the physical structure of the device. Manner of operating the device does not differentiate apparatus claims from the prior art (MPEP §2114 II). Additionally, the carbon monoxide oxidation section 500 is considered as the hydrogen separation unit since it removes carbon monoxide further from the hydrogen containing gas mixture that will be sent to a fuel cell (Para [0087]). 
Regarding claim 4, the reference teaches an inlet 296 for recycling unused hydrogen form the fuel cell (Para [0091]). 
Regarding claim 5, the burner component 291 that produces the exhaust gas within heating unit 611 is considered part of the heating unit. 
Regarding claim 8, the reference shows an apparatus for extracting hydrogen from a reaction of CO and H2O (See Fig. 4 Para [0049]-[0050]). Catalyst layer 410 is considered here is a dehydrogenation catalyst which dehydrogenates water. Water has stored hydrogen.  The reference shows a chamber 400 (See Fig. 1) with a reaction unit inside (See Fig. 4). This is a reaction unit since the exothermic CO shift reaction occurs here (See Para[0046]-[0049]). The reference teaches a first heating unit 630 that heats a heat exchange fluid (Para [0088]). Further the reference teaches a heating unit 611 which is heated by exhaust gas. The exhaust gas also transfers heat to a heat exchange fluid in tubed 612 within the heating unit (See Para [0093]-[0096]). A second heat transfer fluid in tubes 655 is also heated (Para [0098]). The reference also teaches phase change of the heat exchange fluid, which is water, during heat transfer to and from this fluid (Para [0105]). Since the heat transfer material in tubes 612 is heated in the heating unit 611, it will naturally transfer some heat to the catalyst 410 for the dehydrogenation reaction of H2O with CO. The exhaust gas within 611 will be cooled by this heat exchange material which is first heated in heating unit 630 and then again in 611. Thus, some heat from the twice heated heat exchange fluid will be transferred to the catalyst 410 via transfer with 611. The exhaust gas is at up to 650°C (Para [0082]). Therefore, some vaporization of the water (heat exchange fluid) will be envisioned by a person skilled in the art. The desired temperature for the dehydrogenation reaction of 180-250°C is maintained (Para [0085]). 
Regarding claim 9, the reference teaches that the desired temperature is 250°C (Para [0085]).
Regarding claim 10, the carbon monoxide oxidation section 500 is considered as the hydrogen separation unit since it removes carbon monoxide further from the hydrogen containing gas mixture that will be sent to a fuel cell (Para [0087]). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3565045 or KR 2018/0078522, in view of Kim et al. US 2011/0207027.
Regarding claim 7, the reference teaches that the heat transfer fluid is maintained at a gaseous state most of the time by temperature control (Para [0110]). This suggests that the pressure is also controlled since the ideal gas equation dictates that temperature and pressure are directly proportional. However, the reference does not teach a pressure valve capable of maintaining a specific pressure.
Kim et al. teaches a hydrogen supply tank in a hydrogen supply apparatus, a hydrogen supply method and a hydrogen-consuming device using the same. The hydrogen supply apparatus and hydrogen supply method may be applied to fuel cells and hydrogen combustion systems (Abstract). The reference teaches that the tank includes a hydrogen generating container that receives a hydrogen generating material capable of dehydrogenation under heating (Para [0012]). The reference further teaches a pressure monitoring unit with a valve. Heat is applied to the hydrogen supply tank to cause hydrogen generation, and then the reaction heat from the hydrogen generation allows spontaneous dehydrogenation. Therefore, when the tank pressure is measured and the pressure reaches a predetermined level, energy (or electric power) supply may be controlled (Para [0110]). The hydrogen supply tank is connected to a pressure measuring unit and a pressure control valve (Para [0116] and [0117]). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use the pressure control mechanism with the measuring unit and valve of Kim in the process of EP’5045. One would be motivated to do so in an effort to control the hydrogen generation. The claim language that the chamber….controls the phase transition temperature of the heat transfer material would be a functional step and is not given patentable weight (MPEP §2114). 


Relevant Art
US 2013/0336826 teaches a fluid pumping device capable of being applied to a fuel cell device, particularly, a high-temperature fuel cell and to a fluid mixing process under high-temperature conditions, a cooling process or a reaction process (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/           Examiner, Art Unit 1736                                                                                                                                                                                             

/STEVEN J BOS/           Primary Examiner, Art Unit 1736